Citation Nr: 0006468	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury with sensory paralysis of 
the axillary nerve and atrophy of the deltoid muscle, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the evaluation of the 
veteran's postoperative residuals of a left shoulder injury 
with sensory paralysis of the axillary nerve and atrophy of 
the deltoid muscle (left shoulder disability) from 10 to 30 
percent, effective January 8, 1997.  The veteran timely 
appealed this determination to the Board.  

When this matter was previously before the Board in August 
1999, it was remanded for further development and 
adjudication.  However, as the denial of the veteran's claim 
for this benefit has been continued, the case has been 
returned to the Board for further appellate consideration.


REMAND

The Board has carefully reviewed the claims file and finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

When this matter was previously before the Board in August 
1999, it was noted that the veteran maintained that he was 
unemployable due to the severity of his left shoulder 
disability.  In addition, the Board observed that, although 
it was not clear whether the veteran had formally asserted a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
that issue was inextricably intertwined with his claim for an 
increased rating for his left shoulder disability because the 
gravamen of both claims was essentially the same, i.e., that 
he was unable to work due to his left shoulder disability, 
his only service-connected disability.  As such, the Board 
concluded that a decision at that time on the veteran's left 
shoulder claim was premature and had to be deferred pending 
the filing/adjudication of veteran's claim for a TDIU.

The record shows that, in compliance with the Board's remand 
instructions, in January 1999, the RO wrote to the veteran 
and provided him with a VA Form 21-8940, the formal 
application for a TDIU claim.  The veteran completed the 
application and filed it at the RO the following month.  
Thereafter, in a September 1999 rating action, the RO denied 
entitlement to this benefit.  The veteran's Notice of 
Disagreement (NOD) was received at the RO in December 1999, 
and the RO issued him a Statement of the Case (SOC) that same 
month.  However, in January 2000, despite the fact that the 
Board has already determined that the increased rating and 
TDIU claims were inextricably intertwined, the RO returned 
the claims folder to the Board.  As such, it is unclear 
whether the veteran has filed a timely Substantive Appeal to 
perfect this claim for the Board's review.  In any event, 
pursuant to applicable regulations, the veteran, if he has 
not already done so, has until September 2000 to perfect his 
appeal of this claim.  Hence, the claims file was returned to 
the Board prematurely.

In addition, further review of the claims folder reveals that 
the evidence of record is not sufficient to evaluate the 
veteran's increased rating claim.  The medical evidence of 
record shows that the veteran's left shoulder disability is 
manifested by chronic pain, painful motion, and weakness in 
his left upper extremity, particularly during various 
physical activities that are intrinsic to his day-to-day 
living.  The evidence also shows that the disability is 
productive of severe limitation of motion, especially on 
abduction.  In light of his functional loss due to pain, 
weakness, excess fatigability, and incoordination, see 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), the evidence suggests that the veteran 
may, at least be entitled to at least the maximum 40 percent 
evaluation for disability comparable to sensory paralysis 
under Diagnostic Code 8518.  While, to date, the RO has not 
considered whether the disability should be evaluated under 
that diagnostic code, it should do so on remand.  

However, as noted in the prior remand, an even higher 
evaluation (on an extra-schedular basis) may be warranted.  
In the February 1998 addendum to the January 1998 VA 
examination report, the physician essentially commented that, 
due to his work history and the symptomatology attributable 
to his left shoulder disability, the veteran was 
"unemployable at this time for all practical purposes."  
Although the examiner indicated that the veteran could not 
return to his job as a machinist, it is unclear whether he 
also meant that, for all practical purposes, the veteran was 
unable to obtain or retain any substantially gainful 
employment consistent with his education and experience; and, 
if so, why.  The RO should provide the January 1998 examiner 
an opportunity to supplement his opinion on this point, or, 
if he is unavailable or unable to provide the requested 
opinion, obtain further opinion on the severity of the 
veteran's disability from another examiner.  Prior to 
obtaining such additional opinion, the RO should obtain and 
associate with the record all outstanding records of medical 
treatment, specifically to include all records dated since 
June 1997 from the VA Medical Center in Buffalo, New York 
(Buffalo VAMC), where the veteran has indicated he continues 
to receive treatment.  

After completion of the foregoing development, and any other 
development deemed warranted by the record, the RO must again 
adjudicate the claim.  In doing so, it must specifically 
address whether, in light of evidence referred to above and 
obtained in connection with this remand, the record warrants 
referral of this matter to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service 
for assignment of a higher rating (to include, if an appeal 
is perfected, a TDIU) on an extra-schedular basis.  The RO 
must fully explain the basis for its conclusions.

For all the foregoing reasons, the Board hereby REMANDS these 
matters to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This must specifically include 
all outstanding records of from the 
Buffalo VAMC, dated since June 1997, and 
from any other facility or source 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the physician who prepared the January 
1998 VA examination report and February 
1998 addendum to that report review the 
claims folder and provide a further 
opinion regarding the severity of the 
veteran's left shoulder disability.  
Specifically, the RO should clearly 
explain the basis for his prior opinion 
that the veteran was "unemployable at 
this time for all practical purposes" as 
a result of his left shoulder disability.  
The complete rationale for the 
supplemental opinion should be set forth 
in a typewritten report.

3.  If the physician who prepared the 
January 1998 VA examination report and 
February 1998 addendum to that report is 
not available, is unable to provide the 
requested information (or cannot do so 
without again examining the veteran) the 
RO should schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left shoulder disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND. 

All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
shoulder.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
address whether (and, if so, how) the 
veteran's shoulder disorder presents an 
exceptional or unusual disability 
picture.  In so doing, he/she should 
specifically address the February 1998 
opinion that the veteran was, for all 
practical purposes, unemployable.

Further, if the veteran perfects an 
appeal of his claim for a TDIU, the 
physician must also offer an opinion 
concerning the impact of the veteran's 
service-connected left shoulder 
disability on his ability to obtain and 
retain substantially gainful employment.  
If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, he/she 
should clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, specifically to include that which 
has been cited to in the body of this 
remand.  In doing so, the RO should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)).  If the veteran 
perfects an appeal on his claim for a 
TDIU, and that claim has not been 
rendered moot by the assignment of a 100 
percent rating for his left shoulder 
disability, (see Green v. West, 11 Vet. 
App. 472, 476 (1998), citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) and 
VAOPGCPREC 6-99)), the RO should 
adjudicate the veteran's entitlement to 
that benefit.  The RO must specifically 
address whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, for 
assignment of a higher rating (to 
include, as appropriate, a total rating) 
on an extra-schedular basis.  The RO 
should provide adequate reasons and bases 
for its decision(s), citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


